Citation Nr: 0816865	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  06-14 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1968 to June 1969.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2006 
rating decision by the Milwaukee, Wisconsin Department of 
Veterans Affairs (VA) Regional Office (RO).  In April 2008, a 
Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any action on his part is required.


REMAND

At the April 2008 Travel Board hearing, the veteran testified 
that his PTSD has increased in severity since his last VA 
examination (in December 2005).  Worsening symptoms included 
increasing rage and anger management problems; violent 
outbursts (to include domestic violence against his wife); 
daily thoughts of suicide; increased depression; relationship 
problems with family members; and increased memory loss.  His 
wife testified that the veteran had an increase in 
flashbacks; nightmares; a startle effect and rage.  In light 
of these allegations of increasing severity of symptoms, 
another VA examination is indicated. 

A December 2006 letter from private his treating therapist, 
B. S., notes that the veteran is being seen twice a month for 
anger and depressed mood, as well as very serious symptoms of 
PTSD.  This suggests that there are outstanding treatment 
records (that must be secured).  

During the pendency of this appeal, the U. S. Court of 
Appeals for Veterans Claims (Court) outlined the notice that 
is necessary in a claim for an increased rating.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).  The Court held, in 
essence, that the Secretary must notify the claimant that, to 
substantiate a claim, the claimant must provide (or ask the 
Secretary to obtain) evidence of a worsening of the condition 
and its impact on employment and daily life; how disability 
ratings are assigned; general notice of any diagnostic code 
criteria for a higher rating that would not be satisfied by 
evidence of a noticeable worsening of symptoms and effect on 
functioning (such as a specific measurement or test result); 
and examples of the types of medical and lay evidence the 
veteran may submit to support an increased rating claim.  
Since the case is being remanded anyway, the RO will have the 
opportunity to correct any notice deficiencies.

Finally it is noteworthy that where entitlement to 
compensation has already been established and increase in 
disability is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, staged ratings are appropriate in an 
increased-rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the case is REMANDED for the following:

1.  The RO must provide the veteran the 
specific notice required in increased 
compensation claims, as outlined by the 
Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) and afford him the 
opportunity to respond.  The notice must 
advise the veteran that he should provide 
(or ask VA to obtain) evidence 
demonstrating a worsening of his PTSD and 
its impact on his employment and daily 
life.  Furthermore, he must be advised 
that to receive the next higher (70 
percent) rating (under Diagnostic Code 
9411) he must show that he has experienced 
deficiencies in most areas such as work, 
school, family relations, judgment, 
thinking, or mood.

2.  The RO should ask the veteran to 
provide the necessary release, then obtain 
from his treating therapist, B. S., 
complete clinical records of treatment he 
received from the therapist from December 
2006 until present.  In conjunction with 
this development the veteran should be 
advised of the provisions of 38 C.F.R. 
§ 3.158(a) and that ultimately it is his 
responsibility to ensure that private 
treatment records are secured.

3.  The RO should then arrange for the 
veteran to be examined by a psychiatrist 
to ascertain the current severity of his 
PTSD.  The veteran's claims file must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
describe the nature and severity of all of 
the veteran's PTSD symptoms in detail, and 
comment on their impact on his 
occupational and social functioning 
ability.  The examiner should specifically 
opine as to whether or not the anger and 
rage described by the veteran are symptoms 
of his PTSD, and whether or not he has 
memory loss due to PTSD (and if so, the 
degree of such impairment).  The examiner 
should describe findings in detail, and 
should distinguish, to the extent 
possible, between social and industrial 
impairment due to PTSD, and such 
impairment due to any other, co-existing, 
psychiatric disability.  It is requested 
that the examiner assign a GAF score for 
the PTSD, alone, and explain the 
significance of the score.  Findings 
reported should include the presence/or 
absence, and extent, of each of the 
symptoms listed in the schedular criteria 
for ratings above 50 percent (or other 
symptoms of like gravity).  The examiner 
should explain the rationale for all 
opinions given.

4.  The RO should then readjudicate the 
claim, to include consideration of the 
possibility of "staged" ratings, if 
indicated by facts found.  If it remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board, 
if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

